Mr. Justice Cartwright delivered the opinion of the court: . The county court of Pope county dismissed the petition of appellant for an order to sell lands owned by Pleasant G. Waters at the time of his death to' pay debts of his estate, and this appeal was taken. The defendants were the heirs-at-law of Pleasant G. Waters and a tenant occupying the land under them. The petition alleged that Pleasant G. Waters owned the land at the time of his death, that the defendants were his heirs and the said tenant, and that, the heirs were in possession of the land. The defendants, by their answer, admitted the ownership of the land by Pleasant G. Waters, that they inherited the same from him and that they were in possession, as alleged in the petition. There was no claim of an adverse title by any one to be adjudicated, and the only controversy was whether the land was subject to sale for the payment of debts of the estate. No freehold is involved in. such a case, and we have no jurisdiction to hear an appeal from the order of dismissal. Richie v. Cox, 188 Ill. 276. °The appeal is dismissed. Appca¡ dismisscd_